KLEINFELD, Circuit Judge,
dissenting:
I respectfully dissent.
After the Japanese captured Malaya during World War II, we were cut off from the world’s major supply of rubber. A substitute was essential to the war effort. , Fortunately, we had obtained from the Germans the secret of how to make artificial rubber from styrene and butadiene. The government built a synthetic rubber plant and hired several companies to run different parts of it. The rubber companies, as government agents working with government-owned materials on government property, “arranged” nothing. They did what they were told, to furnish the government with the rubber needed for the war. The valuable styrene was piped back into the chemical plant, when it fell below specified purity requirements, for distillation and reuse.
We need not decide anything regarding the merits of this case. We should not resolve the difficult legal issues presented here, because there is no final judgment on all issues and all parties, and when there is one, it is likely to moot the dispute we now resolve. All the companies involved had clauses in their contracts with the government requiring the government to hold them harmless for any liabilities arising out of their operation of the rubber plant. The district court has already ordered that the *567government indemnify both Dow Chemical and the rubber companies for any money they have to pay on account of the ground contamination at issue in this litigation. The district court granted final judgment to the rubber companies against Dow Chemical, but did not grant final judgment on its order against the government. If the district court ultimately renders a judgment in accord with its order, then Dow Chemical will not owe any of its own money to anyone and so will not be entitled to contribution from the rubber companies. Although the government might step into Dow’s shoes, it will also step into the rubber companies’ shoes, so any right to contribution will disappear. This opinion on the merits of the case will therefore be moot.
We have previously cautioned against routine issuance of Rule 54(b) judgments. In an opinion by Judge, now Justice, Kennedy, we held that
^Judgments under Rule 54(b) must be reserved for the unusual ease in which the costs and risks of multiplying the number of proceedings and of overcrowding the appellate docket are outbalanced by pressing needs of the litigants for an early and separate judgment as to some claims or parties. The trial court should not direct entry of judgment under Rule 54(b) unless it has made specific findings setting forth the reasons for its order. Those findings should include a determination whether, upon any review of the judgment entered under the rule, the appellate court will be required to address legal or factual issues that are similar to those contained in the claims still pending before the trial court. A similarity of legal or factual issues will weight heavily against entry of judgment under the rule, and in such cases a Rule 54(b) order will be proper only where necessary to avoid a harsh and unjust result, documented by further and specific findings.
Morrison-Knudsen Co. v. Archer, 655 F.2d 962, 965 (9th Cir.1981).
Subsequently we called Morrison-Knudsen “outdated and overly restrictive.” Texaco, Inc. v. Ponsoldt, 939 F.2d 794, 798 (9th Cir.1991). But a subsequent panel cannot modify the law of this circuit by a critical remark. See United States v. Lewis, 991 F.2d 524, 526 n. 1 (9th Cir.1993). Morrison-Knudsen is the law of this circuit unless and until we overrule it en banc.
The district court order in this case did not make the specific findings and determination required by Rule 54(b) as construed by Morrison-Knudsen. We should exercise our discretion to dismiss the appeal because, based on the district court’s already issued order, if the case proceeds to final judgment in district court, and that judgment stands, we shall never have to decide the issue now before us.
I respectfully disagree with the majority’s resolution of the substantive issue in this ease as well. Dow Chemical did not establish that the rubber companies “arranged” for anything. They were agents of the United States doing exactly what they were told in a government facility with government-owned materials. We might as well impose environmental liability on those who served in the Army during World War II for the lead bullets they left in the soil.